Title: From Thomas Jefferson to Thomas Newton, 17 October 1799
From: Jefferson, Thomas
To: Newton, Thomas



Dear Sir
Monticello Oct. 17. 99.

Mr. William Short (now in Europe) owns 1000. as. of land in St. Bride’s parish Norfolk county called Green sea land adjoining to Patrick Henry & co. at their S.W. corner by patent dated Dec. 10. 1784. his affairs are under my care, and it is but lately that this possession has come to my knowlege. I am apprehensive no taxes have been paid for it, & indeed that it had never been placed on the Commissioners books. perhaps it may be in danger. having no correspondent in Norfolk, I take the liberty of addressing myself to you, & solliciting you to enquire for me into this matter. if the lands be not given in to the Commissioners, have the goodness to give them in. if they have been already assessed, I will pray you to inform yourself what arrears are due, & to drop me a line, and I will immediately have the money remitted. the lands being once placed in a safe state, I will take care to provide regular means of keeping them so, without troubling you further with them than for the 1st. information.—we are distressed in the upper country extremely by the want of market & consequently of […] for our tobo. the repeal of the suspension law as to St. Domingo has only relie[ved] the grain states from it’s fatal effects. we had quitted that culture for tobacco, […] the law still continues. I am with constant esteem Dear Sir
Your friend & servt

Th: Jefferson

